Citation Nr: 1614537	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for sickle cell disease have been raised by the record in an August 30, 2013, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2012.

VA has obtained the Veteran's service treatment records, personnel records and VA medical records.  VA has assisted the Veteran in obtaining evidence, and afforded the Veteran an audiologic examination.  In his formal claim (VA Form 21-526) the Veteran indicated that he had been treated at the Louisville, Kentucky VA Medical Center (VAMC) for bilateral hearing loss in June 2010, although he also indicated "needs consult."  A February 2012 letter from the RO indicates that a search revealed no records from the Louisville VAMC dated at this time.  Otherwise, all known VA records have been obtained.  Thus, all known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  It contains audiometric test results that are sufficient to address the disability under 38 C.F.R. § 3.385.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a bilateral hearing loss disability attributable to exposure to acoustic trauma during his service in the Navy.  He has indicated that his service involved loading and firing ammunition.  

A review of the Veteran's service treatment records discloses no complaints of hearing loss.  Upon enlistment examination in March 1988, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
5
Zero
5
LEFT
Zero
Zero 
5
Zero
Zero

Upon audiologic examination in April 1988, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
Zero
5
Zero
Zero
LEFT
5
Zero
5
5
5

Upon examination at separation pure tone thresholds, in decibels, were as follows:




	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
10
10
10
10

The Veteran filed his claim for service connection of a bilateral hearing loss disability in December 2011.  In his VA Form 21-526, he indicated that he had bilateral hearing loss since June 2010, although, as outlined above, there are no records of any such treatment.  

In furtherance of substantiating his claim, the Veteran was afforded a VA audiologic examination in February 2012.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
30
LEFT
10
15
20
25
30

Pure tone averages were 24 for the right ear and 22 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right and 96 percent in the left ear.  These audiometric testing results do not meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.  Subsequent records do not document any such audiometric test results.

Entitlement to service connection for a bilateral hearing loss disability is not established.  The Board acknowledges the Veteran's complaints regarding having hearing difficulties, which he is certainly competent to relate.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, it is clear that the diagnosis of bilateral hearing loss is not capable of lay observation, as it requires audiometric findings.  In the present case, the audiometric test results do not meet VA's threshold for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385. 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


